DETAILED ACTION

This Office Action is in response to the Amendment filed 10/12/2021.  Due to the claim amendments, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  Claim 3 has been canceled.  Claims 1-2 and 4-22 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection made in view of newly cited Tofighbakhsh et al. (U.S. Publication US 2020/0186449 A1).
The independent claims have been amended to include a new limitation including a microservices architecture with a plurality of microservices in enclaves executed by autonomous agents.  Although previously cited Zavesky et al. (U.S. Publication US 2019/0387000) does teach a microservices architecture using VNGs to perform a range of wireless network services, Zavesky et al. does not specifically disclose the use of autonomous agents in enclaves.  However, newly cited Tofighbakhsh et al., discloses 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (U.S. Publication US 2019/0150080 A1) in view of Reis (U.S. Publication US 2017/0006620 A1), Zavesky et al. (U.S. Publication US 2019/0387000 A1), and Tofighbakhsh et al. (U.S. Publication US 2020/0186449 A1).
With respect to claim 1, Davies et al. discloses a communications framework comprising: an edge appliance comprising a satellite modem interconnect for coupling to a satellite modem external to the edge appliance, a cellular modem interconnect for (See the abstract, page 3 paragraphs 23-25, page 4 paragraph 33, page 4 paragraph 40, page 5 paragraphs 45-46, and Figures 1-3 of Davies et al. for reference to a network, which is a communications framework, comprising a user device, which is an edge appliance, comprising two or more radios, which are interconnects, including a radio to couple to a satellite of a satellite network and a radio to couple to a base station of a cellular terrestrial mobile network).  Davies et al. also discloses a processing node coupled comprising a router to switch traffic between the satellite modem interconnect and the cellular modem interconnect when the edge appliance communicates with a public data network using a satellite link or a terrestrial cellular link, respectively (See page 3 paragraph 29, page 4 paragraph 33, page 6 paragraphs 56-57, page 63-64 and Figures 3-4 of Davies et al. for reference to the user device comprising a processor executing processes including selecting the first network, i.e. a terrestrial cellular network, or the second network, i.e. a satellite network, for traffic communication and transmitting traffic via a radio of the user device associated with the selected network, such that the processor acts as a router routing traffic to the cellular or satellite radios according to the selected network).  Davies et al. further discloses a connectivity platform configured for connection to the edge appliance, the connectivity platform comprising a broker/integrator component configured to operate as a broker and an integrator between the edge appliance and both connectivity service providers and business support systems that perform subscription management to enable the edge appliance access to the satellite and terrestrial cellular links (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al. for reference to the processor also executing processes of a connectivity platform comprising a broker/integrator component including registering with multiple subscribed networks regulated by different service providers involving different subscriptions and associated agreements/contracts including different subscription fees mapped to the user device).  Although Davies et al. does disclose a user device having radios coupling to different networks, and although Davies et al. discloses its user device having a processor routing traffic to radios associated with selected networks, Davies et al. does not disclose any specific structure of the different radios.  Specifically, Davies et al. does not disclose a switch coupled to the satellite and cellular modem interconnects.  However, Reis, in the field of communications, discloses a portable communications device for communications with two or more communications systems including a cellular communication system and a satellite communication system, wherein the device includes a processor and connectors are disposed between a cellular RF unit and a satellite RF unit, that act as a switch used to traffic between the cellular RF unit and the satellite RF unit (See the abstract, page 5 paragraphs 72-73, page 8 paragraphs 106-107, and Figure 12 of Reis for reference to this structure and functionality of the personal communications device).  Using the switch structure taught by Reis has the advantage of allowing traffic to be dynamically switched between different RF units of the device according to the current operating mode of the device.  Further, since Davies et al. does not disclose any specific structure of its radios within its user device, one of ordinary skill in the art would have been motivated to look elsewhere in order to see how the radios could be (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al.), Davies et al. does not specifically disclose wherein the connectivity platform comprises a cloud-based microservices architecture.  However, Zavesky et al., in the field of communications, discloses a network device effectuating data and context based role management operations via a cloud-based architecture in a software defined network (SDN) having multiple virtual network functions (VNF) implementing functions including WAN optimization, traffic management, and routing for networks including cellular and satellite networks (See page 1 paragraph 5, pages 1-2 paragraph 24-26, page 6 paragraph 58, and Figure 1A of Zavesky et al. for reference to the cloud-based architecture including VNFs performing these functions).  Using such an architecture has the advantage of allowing data and responsibilities, i.e. access rights etc., within networks to be more efficiently handled (See page 1 paragraphs 1-5 of Zavesky et al. for reference to these advantages).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Zavesky et al., to combine using a (See page 7 paragraph 63 and Figure 2A of Tofighbakhsh et al.).  Using such an architecture has the advantage of allowing autonomous agents implementing network functions to be programmed and controlled by a simple control APIs (See page 7 paragraph 64 of Tofighbakhsh et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Tofighbakhsh et al., to combine using software agents implanted inside VNFs and grouped in different collector devices, as taught by Tofighbakhsh et al., within the system and method of Davie et al., with the motivation being to allow autonomous agents implementing network functions to be programmed and controlled by a simple control APIs.
With respect to claim 2, Davies et al. discloses wherein the processing node is configured to switch between use of the satellite and terrestrial cellular links when the edge appliance is mobile to maintain a connection to the data network (See page 7 paragraph 61 of Davies et al. for reference to switching between selection of the terrestrial cellular network and the satellite network as the user device moves between areas to ensure continuous traffic communication).
With respect to claim 4, as shown above in the rejection of claim 1, Zavesky et al. and Tofighbakhsh et al. both render obvious wherein the microservices architecture provides virtual network functions (VNFs).  Thus this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 5, as shown above in the rejection of claim 1, Zavesky et al. renders obvious wherein the VNFs comprise wide area network (WAN) optimization, content management, and dynamic routing policies for the edge appliance.  Thus this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 6, as shown above with respect to the rejection of claim 1, Zavesky et al. renders obvious using a microservices architecture, as claimed.  Davies et al. discloses also discloses making routing decisions for the edge appliance based on traffic shaping and steering (See page 3 paragraph 22, page 6 paragraph 53, and page 6 paragraph 58 of Davies et al. for reference to using software defined wide area network (SD-WAN) capabilities to make routing decisions between networks based on measured traffic shaping metrics, i.e. error rate, packet loss rate, and other similar performance characteristics).
With respect to claim 7, Davies et al. discloses wherein the traffic shaping and steering comprises software-defined wide area network (SD-WAN) traffic shaping and steering (See page 3 paragraph 22, page 6 paragraph 53, and page 6 paragraph 58 of Davies et al. for reference to using software defined wide area network (SD-WAN) capabilities to make routing decisions).
With respect to claim 8, Davies et al. discloses wherein the traffic shaping and steering is based on content and data type (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the traffic).
	With respect to claim 9, Davies et al. discloses wherein the software-defined wide area network (SD-WAN) traffic shaping and steering is operable to identify traffic demand for a Attorney Docket No. 9552P12057type of content and determine whether the to the satellite link or the terrestrial cellular link is to route the type of content (See pages 5-6 paragraphs 51-53 and page 6 paragraph 59 of Davies et al. for reference to using SD-WAN to select the satellite network of the cellular network based on available network bandwidth and throughput requirements of the traffic).
	With respect to claim 10, as shown above with respect to the rejection of claim 1, Zavesky et al. renders obvious using a microservices architecture comprising a plurality of enclaves, i.e. VNFs, to perform the functions as claimed.  Davies et al. also discloses a network management enclave to provide network management for interfacing the edge appliance to the public data network, including logic to make routing decisions for the edge appliance based on traffic shaping and steering (See page 4 paragraph 33 and page 6 paragraphs 56-58 of Davies et al. for reference to the processor executing functions including using SD-WAN to route data to select networks according to traffic shaping and steering).  Davies et al. further discloses an application management enclave to provide data management and content management for interfacing the edge appliance to the public data network (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the application).  Additionally, Zavesky et al. discloses its VNFs also including a security management enclave to provide security management for interfacing the edge appliance to the public data network (See page 2 paragraph 25 of Zavesky et al. for reference to a VNF providing a security functionality).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 11, Davies et al. discloses wherein the router is configured to maintain connection to the public data network by switching traffic between the satellite modem interconnect and the cellular modem interconnect prior to when the edge appliance arrives at a location in response to predicting that a connection to one of either the satellite link or the terrestrial cellular link will not be available when the edge appliance is at the location (See page 7 paragraph 61 of Davies et al. for reference to processor acting as a router by switching between selection of the terrestrial cellular network and the satellite network as the user device moves between areas to ensure continuous traffic communication based predicting that the user device is approaching a particular area where the terrestrial cellular network has little to zero coverage).
	With respect to claims 12 and 13, although Davies et al. does disclose its user device in communication with various types of networks (See page 3 paragraph 23 of Davies et al.), Davies et al. does not specifically disclose wherein the edge appliance further comprises a communication interface for access by a local network comprising a Bluetooth interface, a Wi-Fi interface or a direct Ethernet interface.  However, Reis discloses its device including WiFi and Bluetooth RF units in addition to cellular and (See page 5 paragraphs 72-73 and Figure 12 of Reis).  The use of Wi-Fi and Bluetooth RF units provides the additional ability for the device to communicate with WLANs using Wi-Fi and Bluetooth standards.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Reis, to combine using Wi-Fi and Bluetooth RF units, as taught by Reis, within the system and method of Davie et al., with the motivation being to provide the additional ability for a device to communicate with WLANs using Wi-Fi and Bluetooth standards.
	With respect to claim 14, Davies et al. discloses wherein the edge appliance is communicably connected simultaneously to a satellite link using the satellite modem interconnect and to a terrestrial cellular link using cellular modem interconnect when switching traffic being communicated between the edge appliance and the public data network (See page 2 paragraph 14 and page 5 paragraph 46 of Davies et al. for reference to the user device using satellite and cellular communication links concurrently or simultaneously to ensure continuous access to a service).
	With respect to claims 15 and 16, Davies et al. discloses wherein the router is configured to switch traffic based on conditions of the satellite link and the terrestrial cellular link wherein the conditions comprise link performance metrics (See page 6 paragraph 58 of Davies et al. for reference to the processor selecting and switching between the cellular and satellite links based on performance monitoring of the links including error rate, packet loss rate, etc. which are performance metrics of the links).
With respect to claim 18, Davies et al. discloses a communications framework comprising: an edge appliance comprising a satellite modem interconnect for coupling to a satellite modem external to the edge appliance, a cellular modem interconnect for coupling to a cellular modem external to the edge appliance (See the abstract, page 3 paragraphs 23-25, page 4 paragraph 33, page 4 paragraph 40, page 5 paragraphs 45-46, and Figures 1-3 of Davies et al. for reference to a network, which is a communications framework, comprising a user device, which is an edge appliance, comprising two or more radios, which are interconnects, including a radio to couple to a satellite of a satellite network and a radio to couple to a base station of a cellular terrestrial mobile network).  Davies et al. also discloses a processing node coupled comprising a router to switch traffic between the satellite modem interconnect and the cellular modem interconnect when the edge appliance communicates with a public data network using a satellite link or a terrestrial cellular link, respectively (See page 3 paragraph 29, page 4 paragraph 33, page 6 paragraphs 56-57, page 63-64 and Figures 3-4 of Davies et al. for reference to the user device comprising a processor executing processes including selecting the first network, i.e. a terrestrial cellular network, or the second network, i.e. a satellite network, for traffic communication and transmitting traffic via a radio of the user device associated with the selected network, such that the processor acts as a router routing traffic to the cellular or satellite radios according to the selected network).  Davies et al. further discloses a connectivity platform configured for connection to the edge appliance, the connectivity platform comprising a broker/integrator component configured to operate as a broker and an integrator (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al. for reference to the processor also executing processes of a connectivity platform comprising a broker/integrator component including registering with multiple subscribed networks regulated by different service providers involving different subscriptions and associated agreements/contracts including different subscription fees mapped to the user device).  Although Davies et al. does disclose a user device having radios coupling to different networks, and although Davies et al. discloses its user device having a processor routing traffic to radios associated with selected networks, Davies et al. does not disclose any specific structure of the different radios.  Specifically, Davies et al. does not disclose a switch coupled to the satellite and cellular modem interconnects and a terminal communicably coupled to the edge appliance, the terminal having a satellite modem and an antenna aperture coupled to the satellite modem.  However, Reis, in the field of communications, discloses a portable communications device for communications with two or more communications systems including a cellular communication system and a satellite communication system, wherein the device includes a processor and connectors are disposed between a cellular RF unit and a satellite RF unit, that act as a switch used to traffic between the cellular RF unit and the satellite RF unit, with the satellite RF unit being part of a satellite device coupled to eh personal communications device and having an antenna coupled to the satellite RF unit (See the abstract, page 5 paragraphs 72-73, page 8 paragraphs 106-107, and Figure 12 of Reis for reference to this structure and functionality of the personal communications device).  Using the switch structure taught by Reis has the advantage of allowing traffic to be dynamically switched between different RF units of the device according to the current operating mode of the device.  Further, since Davies et al. does not disclose any specific structure of its radios within its user device, one of ordinary skill in the art would have been motivated to look elsewhere in order to see how the radios could be implemented and interconnected within the user device.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Reis, to user the switch structure between RF units, as taught by Reis, within the system and method of Davies et al., with the motivation being to allowing traffic to be dynamically switched between different RF units of a device according to the current operating mode of the device.  Additionally, although Davies et al. does disclose its processor performing functions of a connectivity platform to manage subscriptions between service providers of its cellular and satellite networks (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al.), Davies et al. does not specifically disclose wherein the connectivity platform comprises a cloud-based microservices architecture, However, Zavesky et al., in the field of communications, discloses a network device effectuating data and context based role management operations via a cloud-based architecture in a software defined network (SDN) having multiple virtual network functions (VNF) implementing functions including WAN optimization, traffic management, and routing for networks including cellular and satellite networks (See page 1 paragraph 5, pages 1-2 paragraph 24-26, page 6 paragraph 58, and Figure 1A of Zavesky et al. for reference to the cloud-based architecture including VNFs performing these functions).  Using such an architecture has the advantage of allowing data and responsibilities, i.e. access rights etc., within networks to be more efficiently handled (See page 1 paragraphs 1-5 of Zavesky et al. for reference to these advantages).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Zavesky et al., to combine using a cloud-based architecture including VNFs, as taught by Zavesky et al., within the system and method of Davie et al., with the motivation being to allow data and responsibilities, i.e. access rights etc., within networks to be more efficiently handled.  Further, although Zavesky et al. does teach a microservices architecture using VNGs to perform a range of wireless network services, the combination does not specifically disclose the use of autonomous agents in enclaves.  However Tofighbakhsh et al., in the field of communications, discloses software agents implanted inside VNFs and grouped in different collector devices (i.e. enclaves) providing network operation services (See page 7 paragraph 63 and Figure 2A of Tofighbakhsh et al.).  Using such an architecture has the advantage of allowing autonomous agents implementing network functions to be programmed and controlled by a simple control APIs (See page 7 paragraph 64 of Tofighbakhsh et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Tofighbakhsh et al., to combine using software agents implanted inside VNFs and grouped in different collector devices, as taught by Tofighbakhsh et al., within the system and method of Davie et al., with the motivation being to allow autonomous (See page 4 paragraph 33 and page 6 paragraphs 56-58 of Davies et al. for reference to the processor executing functions including using SD-WAN to route data to select networks according to traffic shaping and steering).  Davies et al. further discloses an application management enclave to provide data management and content management for interfacing the edge appliance to the public data network (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the application).  Additionally, Zavesky et al. discloses its VNFs also including a security management enclave to provide security management for interfacing the edge appliance to the public data network (See page 2 paragraph 25 of Zavesky et al. for reference to a VNF providing a security functionality).
With respect to claim 19, Davies et al. discloses wherein the traffic shaping and steering comprises software-defined wide area network (SD-WAN) traffic shaping and steering (See page 3 paragraph 22, page 6 paragraph 53, and page 6 paragraph 58 of Davies et al. for reference to using software defined wide area network (SD-WAN) capabilities to make routing decisions).
With respect to claim 20, Davies et al. discloses wherein the traffic shaping and steering is based on content and data type (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the traffic).
	With respect to claim 21, Davies et al. discloses wherein the software-defined wide area network (SD-WAN) traffic shaping and steering is operable to identify traffic demand for a Attorney Docket No. 9552P12057type of content and determine whether the to the satellite link or the terrestrial cellular link is to route the type of content (See pages 5-6 paragraphs 51-53 and page 6 paragraph 59 of Davies et al. for reference to using SD-WAN to select the satellite network of the cellular network based on available network bandwidth and throughput requirements of the traffic).
	With respect to claim 22, Davies et al. discloses wherein the terminal is coupled to a vehicle (See page 3 paragraph 21 of Davies et al. for reference to the user device being a control console of a vehicle).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. in view of Reis, Zavesky et al., and Tofighbakhsh et al., and in further view of Ofek et al. (U.S. Publication US 2004/0196813 A1).
With respect to claim 17, although Davies et al. does disclose using a satellite radio, i.e. a satellite modem (See page 3 paragraphs 23-25 and Figures 1 and 2 of Davies et al.), wherein such a radio is known in the art to include and antenna, and although Reis does illustrate its satellite RF unit having an antenna aperture (See Figure 12 of Reis), the combination does not specifically disclose wherein the antenna (See page 6 paragraph 90 and page 13 paragraphs 229-238 of Ofek et al.).  Using a parabolic dish antenna has the advantage of providing a high gain (See page 13 paragraph 236 of Ofek et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Ofek et al., to combine using a parabolic dish antenna, as taught by Ofek et al., within the system and method of Davie et al., with the motivation being to providing a high gain.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461